[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                             Nos. 14-11021; 14-11675
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:14-cv-60306-MGC



LAURA M. WATSON,

                                                                Plaintiff-Appellant,

                                       versus

FLORIDA JUDICIAL QUALIFICATIONS COMMISSION,
RUBEN V. CHAVEZ,
Co-Special Counsel to the Florida Judicial Qualifications
Commission, in individual and official capacities,
MAYANNE DOWNS,
Member of the Hearing Panel of the Florida Judicial
Qualifications Commission, in individual and official capacities,
KERRY I. EVANDER,
Chair of the Hearing Panel of the Florida Judicial Qualifications
Commission, in individual and official capacities,
THOMAS B. FREEMAN, Member of the Investigative Panel of
the Florida Judicial Qualifications Commission, in individual and official
capacities,
et al.,

                                                             Defendants-Appellees.
                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                        (July 1, 2015)

Before MARTIN, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:

      Laura M. Watson, proceeding pro se, appeals the district court’s denial of

her motion for a temporary restraining order, a preliminary injunction, and a

permanent injunction, pursuant to Federal Rule of Civil Procedure 65, in addition

to its sua sponte dismissal of her complaint raising a claim for declaratory

judgment under 28 U.S.C. § 2201, claims of procedural and substantive due

process violations under 42 U.S.C. § 1983, state law claims of malicious

prosecution and abuse of process, and a request for injunctive relief. Watson

argues that the district court abused its discretion by applying Younger 1 abstention

to her motion and complaint. The appellees argue that Watson’s claims for

monetary damages were barred by Eleventh Amendment immunity.

                                               I.

      We review the district court’s decision to apply Younger abstention for an

abuse of discretion. Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1262 (11th Cir.

      1
          Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).


                                                2
2004). A district court abuses its discretion if it applies an inappropriate legal

standard or fails to follow proper procedures. Id. We review the denial of a

preliminary injunction and a permanent injunction for an abuse of discretion.

Horton v. City of St. Augustine, 272 F.3d 1318, 1326 (11th Cir. 2001) (preliminary

injunction); Common Cause/Ga. v. Billups, 554 F.3d 1340, 1349 (11th Cir. 2009)

(permanent injunction). Ordinarily, we lack jurisdiction to review the denial of a

temporary restraining order unless the appellant can show that irreparable harm

will result and that the denial can only be effectually challenged by an immediate

appeal. Ingram v. Ault, 50 F.3d 898, 899-900 (11th Cir. 1995).

      Younger abstention is applicable to noncriminal judicial proceedings that

vindicate important state interests or are necessary for the state’s judicial system to

function. 31 Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003).

Younger abstention should only be applied when the federal proceeding will

intrude on an ongoing state criminal proceeding, a civil enforcement proceeding

akin to a criminal prosecution, or a civil proceeding involving an order that

uniquely furthers the state’s ability to perform judicial functions. Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 591-92, 187 L. Ed. 2d 505 (2013). Civil

enforcement actions akin to criminal prosecutions generally are initiated to

sanction the federal plaintiff for a wrongful act. Id. at 592. A state actor often will

initiate the action and act as a party. Id. These civil enforcement actions often


                                           3
involve a formal investigation and a complaint filed at the end of the investigation.

Id.

      For Younger abstention to apply, state judicial proceedings must be ongoing,

the proceedings must implicate important state interests, and the federal plaintiff

must have an adequate opportunity to raise constitutional challenges in the state

proceedings. 31 Foster Children, 329 F.3d at 1274. The first factor is met when a

state proceeding is ongoing and the relief sought by the plaintiff would interfere

with the state proceeding. Id. at 1275-76. The plaintiff’s requested relief can

interfere with the state proceeding if it would disrupt the normal course of action in

the state proceeding, even if the relief sought would not terminate an ongoing

proceeding. Id. at 1276.

      If the first two factors for Younger abstention are met, the plaintiff has the

burden to show that the state proceeding will not provide him an adequate remedy

for his federal claim. Id. at 1279. “A federal court should assume that state

procedures will afford an adequate remedy, in the absence of unambiguous

authority to the contrary.” Id. (internal quotation omitted). A plaintiff has an

adequate remedy for his constitutional claim, for purposes of Younger abstention,

if he can raise his constitutional claim during the state court’s review of an

administrative proceeding. Ohio Civil Rights Comm’n v. Dayton Christian Sch,

Inc., 477 U.S. 619, 629, 106 S. Ct. 2718, 2724, 91 L. Ed. 2d 512 (1986).


                                           4
      Exceptions to Younger abstention include bad faith, harassment, or a

patently invalid state statute. Redner v. Citrus Cnty., 919 F.2d 646, 649 (11th Cir.

1990). A proceeding is initiated in bad faith if it is brought without a reasonable

expectation of obtaining a valid conviction. Id. at 650. A state statute may cause

irreparable injury, justifying an exception to Younger abstention, when it flagrantly

and patently violates express constitutional prohibitions. Hughes, 377 F.3d at

1264. Otherwise, extraordinary circumstances may justify an exception to

Younger abstention when the state court cannot fairly and fully adjudicate the

constitutional issues and the plaintiff presents “an extraordinarily pressing need for

immediate federal equitable relief.” Kugler v. Helfant, 421 U.S. 117, 124-25, 95
S. Ct. 1524, 1531, 44 L. Ed. 2d 15 (1975).

      As an initial matter, we lack jurisdiction to consider her claim that the

temporary restraining order should have been granted. Ingram, 50 F.3d at 899-

900. Further, we find that the district court did not abuse its discretion by applying

Younger abstention to Watson’s motion. The district court correctly determined

that this proceeding by the Florida Judicial Qualifications Commission (“FJQC”)

was a civil proceeding akin to a criminal prosecution because it sought to punish

Watson for alleged unethical actions, and it was initiated and prosecuted by a state

actor. Sprint Commc’ns, 134 S. Ct. at 592. Watson does not challenge Florida’s

interest in preserving the quality of its judiciary, and thus we conclude the FJQC


                                          5
proceeding furthers an important state interest. Watson also admitted that the

FJQC proceeding was ongoing at the time of her complaint and motion, and she

did not demonstrate that the FJQC proceeding would not allow Watson to raise her

constitutional claims. 31 Foster Children, 329 F.3d at 1274, 1279. Finally,

Watson did not demonstrate that any of the exceptions to Younger abstention

applied, nor did she show that extraordinary circumstances existed in her case.

Therefore, the district court did not abuse its discretion in exercising Younger

abstention and denying her motion for injunctive relief. Hughes, 377 F.3d at 1262.

                                         II.

      Younger abstention applies to claims for injunctive relief, as well as claims

for declaratory judgment that would effectively enjoin state proceedings. Old

Republic Union Ins. Co. v. Tillis Trucking Co., 124 F.3d 1258, 1261 (11th Cir.

1997). If Younger abstention applies to a claim for monetary damages, the

Supreme Court has concluded that a district court can only stay that claim if it

cannot be redressed in the state proceeding, and it has no discretion to dismiss

those claims. Deakins v. Monaghan, 484 U.S. 193, 202, 108 S. Ct. 523, 529, 98
L. Ed. 2d 529 (1988).

      The district court did not abuse its discretion by dismissing Watson’s claims

for injunctive and declaratory relief, as her request for a declaratory judgment

would have effectively enjoined the FJQC proceeding by declaring its application


                                          6
of the Florida Constitution unconstitutional. Old Republic, 124 F.3d at 1261. We

have indicated that Younger abstention may apply to § 1983 claims raising

constitutional challenges relating to an ongoing state proceeding. See Doby, 758
F.2d at 1405-06. Nevertheless, the district court lacked discretion to dismiss

Watson’s claims for monetary damages under the Younger doctrine because they

cannot be brought in the FJQC proceeding or the Florida Supreme Court’s review

of that proceeding. Deakins, 484 U.S. at 202, 108 S.Ct. at 529; see also Fla.

Const. art. V, § 12(a)(1), (c)(1) (granting the FJQC the power to investigate judges

and to recommend discipline against a judge, and granting the Florida Supreme

Court the power to review the recommendation and institute discipline).

                                         III.

      We review an issue concerning Eleventh Amendment immunity de novo.

Abusaid v. Hillsborough Cnty. Bd. of Cnty. Comm’rs, 405 F.3d 1298, 1303 (11th

Cir. 2005). Generally, we will not consider an issue raised for the first time on

appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004). However, Eleventh Amendment immunity is a jurisdictional question that

may be raised for the first time on appeal. Doe v. Moore, 410 F.3d 1337, 1349

(11th Cir. 2005).

      Eleventh Amendment immunity prevents a plaintiff from suing an

unconsenting state in federal court. Id. It also bars suits against an arm of the


                                          7
state. Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003) (en banc). A state

official sued in his official capacity is also immune from suit, but the Eleventh

Amendment does not shield a state official sued in his individual capacity.

Jackson v. Ga. Dep’t of Transp., 16 F.3d 1573, 1575 (11th Cir. 1994). Because

Watson brought her claims against FJQC officials in their individual capacities, the

Eleventh Amendment does not immunize them from suit. Id.

      Accordingly, we affirm the district court’s denial of Watson’s motion for a

temporary restraining order, preliminary injunction, and permanent injunction. We

also affirm its dismissal of Watson’s claims for declaratory and injunctive relief.

We reverse the district court’s dismissal of Watson’s claims against FJQC officials

in their individual capacities for violations of § 1983, malicious prosecution, abuse

of process, and punitive damages, and we remand the case. The district court can

only issue a stay in the proceedings until the resolution of Watson’s FJQC

proceeding in the Florida Supreme Court. This appeal is AFFIRMED in part,

REVERSED in part, and REMANDED for further proceedings consistent with this

opinion.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART. 2




      2
          The parties’ pending motions to supplement the record on appeal are DENIED.


                                               8